Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 1 of 9 PageID #: 236




              Exhibit A
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 2 of 9 PageID #: 237




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    T]RIAN HUDDLESTON,                                $
                                                      $
                          Plaintiff,                  $
                                                      $   CML ACTION      No. 4:20CV447
                                                      $
                                                      $
    I.'EDERAI BUREAU OI                               $
    INVESTIGATION and UNITED                          $   ruDGE AMOS MAZZNNT
    STATES DEPARTMENT OF JUSTICE.                     $
                                                      $
                          Defendanls.                 $


           DEFENDANTS' SECOND DECLARATI ON OF MICHAEL G. ST,IDEL


           I, Michael G. Seidel, declare as follows:

              (1) I am the Section Chief of the Record/lnformation Dissernination Section

   C'RIDS), Information Management Division ("IMD"), Federal Bureau of Investigation

   C'FBI   ), in Winchester, Virginia. My   previous declaration submitted in this case

   contains my biographical information and is not repeated here. This declaration is filed

   in further support of Defendants' Reply to Plaintiffs Opposition to Defendants, Motion

   to Stay.

              (2) Plaintiffls Opposition purports to show that the FBI has acted in bad faith

   in handling its FOIA obligationsby, inter alia, comparing the FBI's previous affidavits

   filed in other FOIA matters with the current status of this case. Specifically, plaintiff

   relbrs to the Declaration of David M. Hardy [Dkt I 1, Exh 5], originally filed in Clevenger

   v. U.S. Department of Justice, et al., Case No. l: l8-cv-1568 (E.D.N.Y.), and

                                                  I
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 3 of 9 PageID #: 238




   subsequently frled in Folken/lik and Edward Butowslg v. Michael Gottlieb, et al, Case

   No. 4: 19-cv-001 80-AIM-KPJ (E.D.Tex.), in which the FBI conducted cerrain searches,

   within certain time periods, and located no responsive records to a specific FOIA request.

   The Hardy declaration is the best reflection of its own contents; it was examined by the

   II.D.N.Y. Court and was found to be adequate to support a finding of summary judgrnent

   for the Govemment in that action. [Case l:18-cv-0 t 568-LB, Dkt. 58]. This declaration

   will provide information regarding the timeline of this       case as   well   as an explanation   of
   the different search result - the location ofrecords in response to this FOIA case.

                    (3) According to the Complaint, Plaintiff submitted the FOIA request for

   records on Seth Rich by letter dated       Apa19,2020. tDk1. 1,fl61. At that time, RIDS, the

   FBI's FOIA office, was in the midst of        a temporary halt   of FOIA processing operations

   due to the effects of the COVID-19 pandemic. RIDS resumed operations at a diminished

   capaciry on April 29,2020. Plaintiffthen filed the Original Complaint on June 1,2020.

   tDk1.   I   l.   The FBI had not yet had an opportunify to send an initial response to the

   request.

                    (4) The FBI, while reviewing information relative to another FOIA reques!

   located a clear and certain lead that irdicated additional records may exist in specific FBI

   files. Accordingly, FBI-RIDS conducted a "text search" ofthose files using the terms

   "Seth Rich" "Seth", and "Rich". These searches located the current set of potentially

   responsive        material. This potentially responsive material is contained in only a few




                                                      2
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 4 of 9 PageID #: 239




   "serials"l that make brief reGrences to Seth Nch but is voluminous due to the nature of

   the material (including an image of Seth Rich's personal laptop). Therefore, the FBI must

   review thousands ofpages of material to determine responsiveness and, as to the

   responsive material, to make release determinations in accordance with applicable                              FOIA

   exemptions.

                  (5) In addition, since December 8, 2020, the FBI is again operating at a

   reduced capacity due to the effccts of the COVID-19 pandemic. Furthermore, the FBI is

   balancing an unprecedented workload.

                UNPR.EDICTABLE GROWTH IN TI{E NUMBER OF REQUESTS
                               SUBMITTED TO THE FBI

                  (6) The FBI is currently inundated with an extraordinary number of FOIPA

   requests. ln recent yea$, the FBI has experienced a spike in requests submitted to the

   agency. In Fiscal Year ("FY") 2019, the FBI received 3I,344 FOIPA requests (a 7870

   increase over intake fiom five years ago), when in FY 2014, intake was 17,653 requests.

   In FY 2019, the FBI resolved 31,962 FOIPA requests and reviewed over one million

   pages ofrecords            in response to FOIPA requests,

                                INCREASE IN COMPLEXITY OF REQUESTS

              (7)          Fudher, in recent years, requests have grown significantly more complex.

   Many of the requests which the FBI receives today are no longer simple, relatively



   I
       A "scrial" is   a   document entry in a   file. Within   each case file, pertinent rlocuments ofinterest are
   "serialized," or assigned a document number in the order which the document is added to the file,
   typically in chronological order. A serial can bc one page or thousands ofpages.
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 5 of 9 PageID #: 240




   straightforward, first-party requests fiom individuals seeking investigative records about

   themselves, e.g.., a request for a single bank robbery   file. Rather, many of   the requests

  contain numerous and,/or multi-faceted subjects and often require much more

  coordination with external and intemal stakeholders to ensure the FBI makes appropriate

  disclosure decisions.

          (8)    Additionally, RIDS has found FBI records increasingly contain more other

  federal govemment agency     ("OGA) information. After reviewing the United States

  Govemment's response to the terrorist atlacks of September I I , 2001 , the National

  Commission on Terrorist Attacks upon the United States ("9/l       I   Commission,,)

  recommended agencies within the federal govemment increase their ability to share and

  collaborate on gathered intelligence.2 The FBI, like other members of the united states

  Intelligence Community, adopted this recommendation. FBI records thus increasingly

  contain OGA information equities, requiring the FBI seek these OGAs' redaction

  determinations prior to releasing their information, and increasing the administrative

  burden associated with processing FOIA requests.

                      INCREASE IN FOIA LITIGATION DEMANDS

         (9)       In addition to the burdens described above, there is a constanl litigation

  demand imposed on the FBI by those requests that become the subject of         litigation. The



  2 The g/11 Comrnission
                               Final Report of rhe National Comrnission on Tenorist Attaclcs
                         Report:
  Upon the United States. Chapter 13, "How to do it? A Different Way of Organizing the
  Government." U. S. Government Printing Office.


                                                4
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 6 of 9 PageID #: 241




   FBI is currently involved in approximately 378 pending FOIPA litigations, many of

   which have court ordered./established processing deadlines. ln the last several years, the

   number of FOIPA litigations has unpredictably increased to all-time program highs. The

   below tables represent this progression between 2014 and the present.


                           f iscal Year                                 Number of Pending FOIA
                                                                              Litlgations
                              2014                                                        160
                              2015                                                        180
                              2016                                                       223
                              2017                                                       252
                              2018                                                       ?of
                           2019                                                          338
                           2020                                                          352
                      Current F Y 2021                                                   378



                                     I'euding l ()1.\ Lili[ntion lnvolrirrg thc        l.lll
       ltfr


      :tllr
      lrll
         0
                l.\-:0lr      i-l':ots     l:\':ol(1    t1 tot?              F\-:ols      t1':otq   FY 2020


                                                              Lrlu tk   rt
                                               -1,!.,)rlnr!

              (10)   Further, while there may be some correlation to the overall rise in request

   volume, RIDS has no data which can predict which and how many FOIPA requesters will

   elect to seek judicial     relief. As depicted in the charts above, there was a I I 1% increase in

   FOIPA litigations involving the FBI between FY 2014 and FY 2019. lnFY20l9alone,

   the FBl received 151 new FOIPA lawsuits directly against the FBI, or lawsuits against

                                                              5
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 7 of 9 PageID #: 242




   other government agencies that involve FBI records. This one-year increase is nearly

   equal to the total number of FOIPA litigations involving the FBI in FY 2014           (l5l    new

   litigations compned with 160 total pending litigations). Mirroring the trend seen in the

   FOIPA requests rccently received by the FBI, these litigations have become .increasingly

   more complex. In terms of monthly processing output, at least 86 of the FBI's FOIPA

   requests in litigation cunently have processing demands. Approximately 64 ofthese

   cases require monthly releases        of information. This represents approximately 25% of

   RIDS' resources, but only accounts for one percent ofrequests processed by RIDS. In

   other words, any increase in processing demands for litigations has a tangible negative

   impact on the FBI's abilify to equitably distribute its resources to provide records to a

  wider requester community.

          (   1 1   )   Additionally, by nature, the work allocated to a request in litigation is much

  more labor intensive relative to a request processed administratively as there is a trove            of
   additional administrative tasks which attach to requests in litigation such as: tracking the

  FBI's application of Exemptions to properly defend this information against potential

   furure challenges; Bates stamping; and the added review ofconnecting the document

  processing to specific viritlen justifications in the agency declaration in support       of

   summary judgment. In some instances, this may as much as double the amount               of

  resources needed when compared to traditional, administrative FOIPA requests. Many                   of

  these litigations involve complex or high volumes ofrecords and put a particular strain on

  the FBI's limited FOlPA-processing resources. Pafiicularly, such a case is 19-cv-1278,


                                                       6
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 8 of 9 PageID #: 243




  Leopold & Buzzfeed, Inc. v. DOJ, et al. The FOIA requests at issue in this lawsuit, seek

   records related to the   office of Special counsel   (.'sco)   Robert Mueller's investigation

   into links and/or coordination between the Russian govemment and individuals

   associated with the campaign of President Trump; and any matters that arose from the

   investigation. This is a uniquely burdensome case consisting ofpotentially millions of

  highly sensitive pages. With respect to the SCO records specifically, RIDS designated a

  single, specialized team of 23 Govemment Information Specialists ("GIS") to handle

  requests for SCO and SCO-related records. n dditionally, three Ofiice of General

  Counsel, FOIA Litigation Unit attomeys (half of the Unit's attomey stafQ are handling

  lawsuiB involving SCO and SCO-related records. Finally, a smatl but varying number               of
  subject malter experts ("SMEs") are assisting in the review of SCO and SCO-related

  recordss, depending on the particular records at issue.

          (12)   It is within this contexr that the FBI is responding to the instant litigation.

  To meet the processing schedule requested by Plaintifi the FBI would have to shift finite

  resources away fiom processing the requests ofother requesters and apply a

  disproportionale amount of its limited processing resouces to Plaintiffs' request. The

  FBI is exerting its best efforts to complete the search and provide all responsive,

  nonexempt records to Plaintiff.




  r
   The number of SMEs varies pending on the partioular records and subjects at issue. Nevertheless,
  this is a necessarily limited universe of personnel, due to the knowledge and expertise required
  and also given their other duties and responsibilities to conduct or provide operational support on
  on-going FBI investigations and enforcement/intelligence-gathering activities.
                                                  ,7
Case 4:20-cv-00447-ALM Document 12-1 Filed 01/06/21 Page 9 of 9 PageID #: 244




          Pursuanl to 28 U.S.C.   {   1746. I declarc undcr penaltv       ofperjury that the foregoing

   is true and corrcct.
                          (
                              +h
          Ixecuted this           day olJanuary 202   I   .




                                                              lCItAlrl.     stllt)Fit_
                                                      Section Chief
                                                      Record/[ntbrnration
                                                      Disscmination Section
                                                      Information Management Division
                                                      Federal Bureau of Investigation
                                                      Wincheslcr. Virginia
